An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Bernard Fried, J.), entered on or about December 16, 2011, and said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated February 7, 2013, it is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation. Concur—Tom, J.P., Andrias, Renwick, DeGrasse and Richter, JJ. [Prior Case History: 33 Misc 3d 1219(A), 2011 NY Slip Op 51978(U).]